DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,461,532 (“Oka”).
Claim 1
Oka discloses a vibrator comprising: a piezoelectric element including a piezoelectric material and electrodes; and an elastic body (col. 1, lns 3-5; col. 3, lns 35-40), wherein a Pb component contained in the piezoelectric material is less than 1000 ppm (col. 7, lns 6-15, lead free), and a resonance frequency fA in an out-of-plane vibration mode A and a resonance frequency fB in an out-of-plane vibration mode B (Tables 1-3, thickness shear mode and thickness extensional mode) satisfy a relation of an absolute value of (fB - fA) > 2 kHz, the vibration mode A and the vibration mode B generating vibration waves in the elastic body with wave fronts of the vibration waves intersecting each other (Tables 1-3, thickness shear mode and thickness extensional mode).
	Oka does not appear to explicitly disclose the resonance frequencies satisfy a relation of an absolute value of (fB - fA) > 2 kHz.
	Oka discloses a relationship of a resonance frequency parameter Qmax where the resonant frequency of extensional vibration is larger than that of the thickness shear vibration (Tables 2 and 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the resonance frequencies satisfy a relation of an absolute value of (fB - fA) > 2 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the relationship of the resonant frequencies in order to minimize spurious vibrations (col. 3, lns 31-35).

Claim 5
Oka discloses the vibrator according to Claim 1, wherein the piezoelectric material is one of piezoelectric ceramics containing barium titanate series, bismuth sodium titanate series, niobate series, or bismuth ferrate series as main components or in composite forms (col. 5, lns 8-28). 

Claim 6
Oka discloses the vibrator according to Claim 1, wherein the piezoelectric material contains, as a main component, an oxide containing Ba, Ca and Ti, and x denoting a molar ratio of Ca to sum of mol numbers of Ba and Ca satisfies a relation of x being greater than or equal to 0.02 and smaller than or equal to 0.30 (col. 7, lns 6-15). 

Claim 7
Oka discloses the vibrator according to Claim 1, wherein the piezoelectric material contains Ba, Ti and Zr, and y denoting a molar ratio of Zr to sum of mol numbers of Ti and Zr satisfies a relation of y being greater than or equal to 0.01 and smaller than or equal to 0.095 (col. 7, lns 5-15, Tables 1-3, no zirconium).  

Claim 8
Oka discloses the vibrator according to Claim 1, wherein the piezoelectric material contains, as a main component, a perovskite oxide expressed by following general formula (1), and content of components contained in the piezoelectric material other than the main component is not more than 1 weight part in terms of metal with respect to 100 weight parts of the oxide: (Ba1-xCax)a(Ti1-yZry)O3 (1) where a is greater than or equal to 0.986 and smaller than or equal to 1.100, x is greater than or equal to 0.02 and smaller than or equal to 0.30, and y is greater than or equal to 0 and smaller than or equal to 0.095 (col. 7, lns 5-15, Tables 1-3, no zirconium). 

Claim 10
Oka discloses a vibration wave drive device comprising the vibrator according to Claim 1, and a power supply member (col. 1, lns 3-5; col. 3, lns 35-40, piezoelectric layer and electrodes). 

Claim 11
Oka discloses a vibration wave motor comprising the vibration wave drive device according to Claim 10, and a moving body disposed in contact with the elastic body of the vibrator constituting the vibration wave drive device (col. 1, lns 3-5, resonators include elastic body).

Claim 13
Oka discloses an electronical device comprising the vibrator according to Claim 1, or the vibration wave drive device according to Claim 10 (col. 1, lns 3-5).

Claims 2-4, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,461,532 (“Oka”) in view of U.S. Patent Pub. 2014/0084750 (“Shimada”).
Claim 2
Oka discloses usly Presented) The vibrator according to Claim 1.
Oka does not appear to explicitly disclose wherein Young's modulus of the piezoelectric material at a room temperature is not less than 100 GPa and not more than 145 GPa. 
Shimada discloses a similar vibrator with piezoelectric element and elastic body having a barium calcium titanate based composition and a Youngs modulus of 120 GPa (paragraph [0113, 0140]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein Young's modulus of the piezoelectric material at a room temperature is not less than 100 GPa and not more than 145 GPa, as disclosed by Shimada, into the device of Oka, for the purpose of providing high piezoelectric performance (Shimada, paragraph [0112]).

Claim 3
Oka discloses the vibrator according to Claim 1.
Oka does not appear to explicitly disclose wherein the elastic body includes a vibration plate and a support member, and a length of a long side lc of the piezoelectric material falls within a range of 92% to 96% of a length of a long side Ip of the vibration plate. 
Shimada discloses a similar vibrator with piezoelectric element and elastic body having a barium calcium titanate based composition with a vibrator extending across the length of the vibration plate (Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated wherein the elastic body includes a vibration plate and a support member, as disclosed by Shimada, into the device of Oka, for the purpose of applying the piezoelectric pressure across an entire length of a chamber (Shimada, Fig. 2A).
Oka in view of Shimada does not appear to explicitly disclose and a length of a long side lc of the piezoelectric material falls within a range of 92% to 96% of a length of a long side Ip of the vibration plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a length of a long side lc of the piezoelectric material falls within a range of 92% to 96% of a length of a long side Ip of the vibration plate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the length in order to maximize a piezoelectric effect across the entire pressure chamber.

Claim 4
Oka discloses the vibrator according to Claim 1.
Oka does not appear to explicitly disclose wherein a thickness tc and a long side lc of the piezoelectric material satisfy a relation of tc being greater than or equal to 0.250 (mm) and smaller than or equal to -0.25 x Ic + 2.475 mm. 
Shimada discloses a similar vibrator with piezoelectric element and elastic body having a barium calcium titanate based piezoelectric composition with a thickness of 50 microns to 10 mm (paragraph [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a thickness tc and a long side lc of the piezoelectric material satisfy a relation of tc being greater than or equal to 0.250 (mm) and smaller than or equal to -0.25 x Ic + 2.475 mm, as disclosed by Shimada, into the device of Oka for the purpose of optimizing a ratio of dislocation layers within the piezoelectric layers to the bulk body (Shimada, paragraph [0051]).


Claim 9
Oka disclose the vibrator according to Claim 1.
Oka discloses a vibrator used in multiple resonating applications (col. 1, lns 3-5) but does not appear to explicitly disclose wherein the vibration plate and the support member are formed integrally with each other. 
Shimada discloses a similar vibrator with piezoelectric element and elastic body having a barium calcium titanate based composition formed integrally (paragraph [0025], laminate structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the vibration plate and the support member are formed integrally with each other, as disclosed by Shimada, into the device of Oka, for the purpose of reducing a loss of piezoelectric effect between layers.

Claim 12
Oka discloses a vibration wave motor according to Claim 11.
Oka does not appear to explicitly disclose an optical device comprising the vibration wave motor and an optical member disposed to be movable by the vibration wave motor. 
Shimada discloses a similar vibrator with piezoelectric element and elastic body having a barium calcium titanate based composition formed as an optical member and optical device (paragraph [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the vibration wave motor in an optical device comprising the vibration wave motor and an optical member disposed to be movable by the vibration wave motor, as disclosed by Shimada, into the device of Oka, for the purpose of using the vibrator in an optical device such as for piezoelectric based switching (Shimada, paragraph [0090]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853